PER CURIAM.
This matter came before the court upon appellant’s motion for new trial due to inability to reconstruct trial transcript. The trial judge has filed a certificate stating that the court reporter’s notes of the trial have been lost or destroyed and are not available. The trial court has determined that it is impossible because of lapse of time to reconstruct the evidence in this case.
ORDERED and ADJUDGED that the final judgment of conviction and sentence here under review be and the same is hereby set aside, and the appellant is remanded to the trial court for the purpose of being accorded a new trial. Jackson v. State, 308 So.2d 600 (Fla.App.3rd, 1975).
WALDEN, C. J., ALDERMAN, J., and DAKAN, STEPHEN LEE, Associate Judge, concur.